

115 SRES 92 ATS: Expressing concern over the disappearance of David Sneddon, and for other purposes. 
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 92IN THE SENATE OF THE UNITED STATESMarch 23, 2017Mr. Lee (for himself, Mr. Hatch, Mrs. Fischer, Mr. Sasse, Mr. Coons, Mr. Rubio, Mr. Flake, Mr. Gardner, and Mr. Sullivan) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 12, 2018Reported by Mr. Corker, without amendmentNovember 29, 2018Considered and agreed toRESOLUTIONExpressing concern over the disappearance of David Sneddon, and for other purposes. 
	
 Whereas David Louis Sneddon is a United States citizen who disappeared while touring the Yunnan Province in the People’s Republic of China as a university student on August 14, 2004, at the age of 24;
 Whereas David had last reported to family members prior to his disappearance that he intended to hike the Tiger Leaping Gorge in the Yunnan Province before returning to the United States and had placed a down payment on student housing for the upcoming academic year, planned business meetings, and scheduled law school entrance examinations in the United States for the fall;
 Whereas People's Republic of China officials have reported to the Department of State and the family of David that he most likely died by falling into the Jinsha River while hiking the Tiger Leaping Gorge, although no physical evidence or eyewitness testimony exists to support this conclusion;
 Whereas there is evidence indicating that David did not fall into the river when he traveled through the gorge, including eyewitness testimonies from people who saw David alive and spoke to him in person after his hike, as recorded by members of David’s family and by embassy officials from the Department of State in the months after his disappearance;
 Whereas family members searching for David shortly after he went missing obtained eyewitness accounts that David stayed overnight in several guesthouses during and after his safe hike through the gorge, and these guesthouse locations suggest that David disappeared after passing through the gorge, but the guest registers recording the names and passport numbers of foreign overnight guests could not be accessed;
 Whereas Chinese officials have reported that evidence does not exist that David was a victim of violent crime, or a resident in a local hospital, prison, or mental institution at the time of his disappearance, and no attempt has been made to use David’s passport since the time of his disappearance, nor has any money been withdrawn from his bank account since that time;
 Whereas David Sneddon is the only United States citizen to disappear without explanation in the People’s Republic of China since the normalization of relations between the United States and China during the administration of President Richard Nixon;
 Whereas investigative reporters and nongovernmental organizations with expertise in the Asia-Pacific region, and in some cases particular expertise in the Asian Underground Railroad and North Korea’s documented program to kidnap citizens of foreign nations for espionage purposes, have repeatedly raised the possibility that the Government of the Democratic People’s Republic of Korea (DPRK) was involved in David’s disappearance; and
 Whereas investigative reporters and nongovernmental organizations who have reviewed David’s case believe it is possible that the Government of North Korea was involved in David’s disappearance because—
 (1)the Yunnan Province is regarded by regional experts as an area frequently trafficked by North Korean refugees and their support networks, and the Government of the People's Republic of China allows North Korean agents to operate throughout the region to repatriate refugees, such as prominent North Korean defector Kang Byong-sop and members of his family who were captured near the China-Laos border just weeks prior to David’s disappearance;
 (2)in 2002, North Korean officials acknowledged that the Government of North Korea has carried out a policy since the 1970s of abducting foreign citizens and holding them captive in North Korea for the purpose of training its intelligence and military personnel in critical language and culture skills to infiltrate foreign nations;
 (3)Charles Robert Jenkins, a United States soldier who deserted his unit in South Korea in 1965 and was held captive in North Korea for nearly 40 years, left North Korea in July 2004 (one month before David disappeared in China) and Jenkins reported that he was forced to teach English to North Korean intelligence and military personnel while in captivity;
 (4)David Sneddon is fluent in the Korean language and was learning Mandarin, skills that could have been appealing to the Government of North Korea after Charles Jenkins left the country;
 (5)tensions between the United States and North Korea were heightened during the summer of 2004 due to recent approval of the North Korean Human Rights Act of 2004 (Public Law 108–333) that increased United States aid to refugees fleeing North Korea, prompting the Government of North Korea to issue a press release warning the United States to drop its hostile policy;
 (6)David Sneddon’s disappearance fits a known pattern often seen in the abduction of foreigners by the Government of North Korea, including the fact that David disappeared the day before North Korea’s Liberation Day patriotic national holiday, and the Government of North Korea has a demonstrated history of provocations near dates it deems historically significant;
 (7)a well-reputed Japanese non-profit specializing in North Korean abductions shared with the United States its expert analysis in 2012 about information it stated was received from a reliable source that a United States university student largely matching David Sneddon’s description was taken from China by North Korean agents in August 2004; and
 (8)commentary published in the Wall Street Journal in 2013 cited experts looking at the Sneddon case who concluded that it is most probable that a U.S. national has been abducted to North Korea, and there is a strong possibility that North Korea kidnapped the American: Now, therefore, be it—
	
 that the Senate— (1)expresses its ongoing concern about the disappearance of David Louis Sneddon in Yunnan Province, People’s Republic of China, in August, 2004;
 (2)directs the Department of State and the intelligence community to jointly continue investigations and to consider all plausible explanations for David’s disappearance, including the possibility of abduction by the Government of the Democratic People’s Republic of Korea;
 (3)urges the Department of State and the intelligence community to coordinate investigations with the Governments of the People's Republic of China, Japan, and South Korea and solicit information from appropriate regional affairs and law enforcement experts on plausible explanations for David’s disappearance;
 (4)encourages the Department of State and the intelligence community to work with foreign governments known to have diplomatic influence with the Government of the Democratic People’s Republic of Korea to better investigate the possibility of the involvement of the Government of the Democratic People’s Republic of Korea in David Sneddon’s disappearance and to possibly seek his recovery; and
 (5)requests that the Department of State and the intelligence community continue to work with and inform Congress and the family of David Sneddon on efforts to possibly recover David and to resolve his disappearance.